Citation Nr: 0829812	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-25 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, post-myocardial infarction.

2.  Entitlement to service connection for residuals of a 
cerebrovascular accident.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1971, including service in the Republic of Vietnam.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the benefits sought on appeal.  

In April 2008, the veteran and his spouse testified at a 
video conference hearing over which the undersigned Acting 
Veterans Law Judge presided.  At the hearing, the veteran 
submitted additional evidence that was accompanied by a 
waiver of RO consideration.  This evidence will thus be 
considered by the Board in the adjudication of this appeal.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

In April 2008, the veteran withdrew his appeal to the Board 
concerning the issues of entitlement to service connection 
for coronary artery disease, post-myocardial infarction and 
residuals of a cerebrovascular accident.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran with regard to the issues of entitlement to service 
connection for coronary artery disease, post-myocardial 
infarction, and residuals of a cerebrovascular accident have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  A 
Substantive Appeal may be withdrawn on the record at a 
hearing or in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

During the April 2008 hearing, the appellant withdrew his 
appeal to the Board concerning the issues of entitlement to 
service connection for coronary artery disease, post 
myocardial infarction, and residuals of a cerebrovascular 
accident.

Based on the above, there remain no allegations of errors of 
fact or law for appellate consideration with regard to the 
issues of entitlement to service connection for coronary 
artery disease, post myocardial infarction, and residuals of 
a cerebrovascular accident.  Accordingly, they are therefore 
dismissed.


ORDER

The issue on appeal of entitlement to service connection for 
coronary artery disease, post myocardial infarction is 
dismissed.

The issue on appeal of entitlement to service connection for 
residuals of a cerebrovascular accident is dismissed.

REMAND

A preliminary review of the record indicates that the 
veteran's claim for service connection for a low back 
disability requires additional development.  In essence, he 
maintains that he has had a low back disability since 
service.

At a hearing before the Board in April 2008, the veteran 
testified that while serving as a combat engineer during 
service in July 1970, he was injured while flipping over a 
trailer.  He testified that a frame on the trailer fell 
across his back.  He further testified that he was then 
placed on light duty work restrictions and was prohibited 
from lifting over five pounds.  He stated that he has had low 
back pain since this incident during service.

The service medical records show that he was treated for low 
back pain in July 1971.  

VA medical records dated from June 2005 to July 2006 are void 
of findings, complaints, symptoms, or a diagnosed low back 
disability.  A private medical record, dated in April 2008, 
reflects that Dr. Ben E. Owens, Jr., diagnosed the veteran as 
having degenerative changes of the lumbar spine.

In light of the recently received private medical record and 
the veteran's April 2008 testimony before the Board, the 
Board finds that the veteran should be scheduled for a VA 
examination addressing the etiology and/or onset of his low 
back disability.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization and address if needed, 
obtain the veteran's treatment records 
from Dr. Owens.

2.  Arrange for an examination of the 
veteran by an appropriate VA examiner to 
determine the nature, extent, and etiology 
of any low back disability found to be 
present.  The claims file must be made 
available to and reviewed by the examiner.  
All indicated studies should be performed, 
and findings should be reported in detail.  
The examiner must opine as to whether it 
is at least as likely as not (50 percent 
or more probability) that any low back 
disability found to be present is related 
to or had its onset in service.  In doing 
so, the examiner must acknowledge the 
veteran's report of a continuity of low 
back problems since service.  The 
rationale for all opinions should be set 
forth in a legible report.  

3.  Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
provide the veteran and his representative 
a supplemental statement of case and 
afford him an opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


